DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      CHRISTIAN SAGASTUME,
                            Appellant,

                                   v.

   DERYL LOAR and INDIAN RIVER COUNTY SHERIFF’S OFFICE,
                         Appellees.

                             No. 4D18-363

                             [May 31, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No. 31-2017-CA-
000697.

  Christian Sagastume, Vero Beach, pro se.

  James Harping, Vero Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.